Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 1 of 6 - Page ID#: 254



                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF KENTUCKY
                 SOUTHERN DIVISION AT LONDON
                                    )
JERRY WOOLUM, M.D. P.S.C,           )
                                    )
PLAINTIFF                           )
                                    )    CASE NO. 6:19-cv-00018-
KKC
VS.                                 )
                                    )
AMERICORE HEALTH, LLC, and          )
PINEVILLE MEDICAL CENTER, d/b/a     )
SOUTHEASTERN KENTUCKY MEDICAL       )
CENTER                              )
                                    )
DEFENDANTS                          )


                  PLAINTIFF’S FIRST AMENDED COMPLAINT




        The Plaintiff, Jerry Woolum M.D., P.S.C, by counsel, for its First

 Amended Complaint states and alleges as follows:

                            PARTIES & JURISDICITON

        1.    The Plaintiff, Jerry Woolum M.D., P.S.C. (hereafter "Woolum"),

 is a Kentucky Professional Service Corporation having a principal address of

 121 Virginia Avenue Pineville, Kentucky 40977.

        2.     The Defendant, Americore Health, LLC, (“Americore”) is a

 Delaware Limited Liability Company whose registered agent for service of

 process is CT Corporation System 306 W. Main Street Suite 512 Frankfort,

 Kentucky 40601 and whose principal office address is 501 SE 2nd Street #901

 Fort Lauderdale, Florida 33301.

        3.    The    Defendant,    Pineville   Medical    Center,   LLC      d/b/a

 Southeastern Kentucky Medical Center (“SKMC”) is a Delaware Limited

 Liability Company whose registered agent for service of process is CT
                                         1
Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 2 of 6 - Page ID#: 255



 Corporation System 306 W. Main Street Suite 512 Frankfort, Kentucky 40601

 and whose principal office address is 501 SE 2nd Street #901 Fort Lauderdale,

 Florida 33301.

        4.     Furthermore, the amount in controversy exceeds the minimum

 jurisdictional limits of this Court.

                                    FACTS
        5.    That on July 6, 2015, the Plaintiff entered into a Professional

 Services Agreement (“Agreement”) with the now dismissed entity, Pineville

 Community Hospital Association, Inc. (“PCH”), whereby Woolum was to be

 employed by PCH for an annual salary of approximately $300,000.00, Work

 RVU bonuses, quality incentive bonuses, and expense allowances for

 continuing education, license fees, vacation time, holidays, health insurance,

 life insurance, and other benefits.

        6.    That the now dismissed and former Defendant PCH failed to

 pay Woolum for services rendered on behalf of and for the benefit of PCH

 pursuant to said agreement.

        7.     Upon information and belief, sometime after entering into the

 agreement    with    PCH,    Defendant       Americore   assumed   management,

 operations, and duties of the PCH hospital facility. That during this period,

 Defendant Americore failed to make payments to Plaintiff for services

 rendered on behalf and for the benefit of Defendant Americore.

        8.     Upon information and belief, sometime after entering into the

 agreement with Defendant PCH, Defendant SKMC assumed management,

 operations, and duties of the PCH hospital facility. That during this period,

 Defendant Southeastern Kentucky Medical Center failed to make payments

 to Plaintiff for services rendered on behalf of and for the benefit of the

 Defendant SKMC.
                                          2
Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 3 of 6 - Page ID#: 256



                                    COUNT I
                    Breach of Contract Express and/or Implied

       9.      Woolum reiterates and incorporates paragraphs 1-8 as if fully

set forth herein.

       10.     That as set forth above, the Defendants breached the Parties'

contract by failing to pay Woolum.

       11.     That the Defendants, by their actions, have breached the

contract that Defendants expressly assumed on behalf of PCH.

       12.     That the Defendants, by their actions, have breached the implied

contract between Plaintiff and Defendants by failing to render payment to

Plaintiff in accordance with said implied contract. The Plaintiff rendered services

to the Defendants which were accepted while the Defendants were in operations

and control of the PCH entity thereby creating a benefit and profit to the

Defendants.    Thus, the Parties course of dealings show a mutual intent to

contract.

       13.    That the Defendants have violated their common law duty of

good faith by its treatment of Woolum's claim and has breached the covenants

of good faith and fair dealing, rendering Defendants liable in contract and in

tort for all damages flowing from said breach.

                                     COUNT II
                                 Trespass to Chattels
        14.   Woolum reiterates and incorporates paragraphs 1-13 as if fully

 set forth herein.

        15.   That in failing to pay Woolum for services rendered the

 Defendants have intentionally and/or recklessly intermeddled with the

 personal property of Woolum.

        16.   Woolum is entitled to recover punitive damages in that
                                         3
Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 4 of 6 - Page ID#: 257



  Defendants have acted towards him with reckless disregard, fraud, and

  oppression.

          17.   Woolum is entitled to punitive damages in an amount in excess

  of the jurisdictional limits of this Court as determined by this Court or by a

  jury.

                                   COUNT III
                                   Conversion

          18.   Plaintiff reiterates and incorporates paragraphs 1-16 as if fully

  set forth herein.

          19.   That by failing to pay Woolum for services rendered the

  Defendants have intentionally exercised dominion and/or control over the

  property of Woolum thereby causing Woolum to suffer damage.

          20.   Woolum is entitled to recover punitive damages in that

  Defendants have acted towards him with reckless disregard, gross

  negligence, fraud, and oppression.

          21.   Woolum is entitled to punitive damages in an amount in excess

 of the jurisdictional limits of this Court as determined by this Court or by a

 jury.

                                   COUNT IV
                                VIOLATIONS OF
                                    KRS 337

          22.   Plaintiff reiterates and incorporates paragraphs 1-20 as if fully

  set forth herein.

          23.   That by failing to pay Woolum for services rendered the

  Defendants have intentionally violated the provisions of KRS 337 thereby

  causing Woolum to suffer damages.

          24.   Woolum is entitled to all damages flowing from said violations

                                         4
Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 5 of 6 - Page ID#: 258



  including but not limited to his reasonable attorneys fees.

                                    COUNT V
                                QUANTUM MERUIT

        25.     Plaintiff reiterates and incorporates paragraphs 1-23 as if fully

  set forth herein.

        26.    In approximately November 2016, the Defendant Americore,

  entered into an agreement with PCH whereby Americore would manage and

  operate the PCH entity.

        27.    Subsequently in approximately April 2018, Defendant SKMC

  was formed and that entity assumed operation and control of the PCH entity.

         28.    That during both Americore’s and SKMC’s tenure, while said

  entities were operating and in control of the day to day operations and

  management of the Hospital, Woolum rendered services to Americore and

  SKMC with those entities’ knowledge and consent and Woolum reasonably

  expected to be paid for those services

         29.    Thus, Woolum is entitled to damages in the form of quantum

  meruit against Americore and SKMC.


        WHEREFORE, Plaintiff demands as follows:

        1. Judgment pursuant to the Complaint in an amount the jury would

find reasonable from the evidence and in excess of the jurisdictional limits of

this Court;

        2. Compensatory damages;

        3. For pre and post judgment interest;

        4. Punitive damages;

        5. For trial by jury;

        6. For costs and attorneys fees;
                                           5
Case: 6:19-cv-00018-KKC Doc #: 17 Filed: 07/29/19 Page: 6 of 6 - Page ID#: 259




          7. For all other relief to which the Plaintiff may be entitled.




                                           Respectfully Submitted,

                                           _/s/Chris Douglas___________
                                           Christopher F. Douglas
                                           Douglas Law Office, PLLC
                                           P.O. Box 158
                                           Pineville, Kentucky 40977
                                           606.337.3330
                                           606.337.3341
                                           chris@chrisdouglaslaw.com



                            CERTIFICATE OF SERVICE

    On June _6th , 2019, I electronically filed this document through the CM/ECF

system.

    •   Hon. Pamela Adams Chesnut pchesnut@gcandh.com



                                           /s/ Christopher F. Douglas
                                           Christopher F. Douglas
                                           COUNSEL FOR PLAINTIFF




                                            6
